DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/419547 filed on March 03, 2022.

					Applicant
2.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 

	

Response to Arguments
3.	The Applicant’s arguments have been considered but are not persuasive.   

	On Pg. 8 of remarks in regards to 35 U.S.C. 101, relating to claim 21, Applicant states “Claims 21-40 were rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter as allegedly reciting methods and systems for determining a sort of a dataset, which has been interpreted as being encompassed by a mental process. Without conceding to this allegation, Applicant elects to amend claim 21 to recite, "creating, using a content database, at target semantic feature vector . .. by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms." Applicant's claim 31 is amended in a similar manner. Applicant submits these amendments do no merely recite steps that could be performed in the human mind and instead submits the invention provides improved technology through a practical application of the method and system recited in the claims. The claims, as amended, recite elements integrated into a practical application and are therefore not directed to an abstract idea. Although additional practical applications exist, the practical application claimed is directed to creating, generating, processing, and comparing feature vectors using a content database (e.g., a database corresponding to service provider to media content platform) based on metadata processed by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms. By performing the steps of the method using the content database while also specifying a plurality of ways the metadata may be processed, Applicant submits the claims as amended adequately recite a practical application and therefore requests this rejection be withdrawn.”

Examiner replies that the clam does recite an abstract idea.  Yes.       With respect to independent claims, 21 and 31, specifically claim 21 recites "creating, using a content database, a target semantic feature vector for a target multimedia digital asset based on metadata by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms” 
“generating, using the content database, a target latent feature vector for the target multimedia digital asset based on user-based information for the target multimedia digital asset” 
“performing, using the content database, a semantic feature comparison between the target multimedia digital asset and an other multimedia digital asset by comparing the target semantic feature vector for the target multimedia digital asset with an other semantic feature vector, wherein the other semantic feature vector is created at the content database based on metadata that describes the contents of the other multimedia digital asset by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms” 
“calculating, based on the semantic feature comparison using the content database, a semantic feature similarity score”
“generating a semantic feature vector score, using the content database, based on the semantic feature similarity score”
“performing a latent feature comparison, using the content database, between the target multimedia digital asset and the other multimedia digital asset by comparing the target latent feature vector for the target multimedia digital asset with an other latent feature vector, wherein the other latent feature vector is generated based on user-based information for the other multimedia digital asset”
“calculating, based on the latent feature comparison using the content database, a latent feature similarity score” 
“generating, using the content database, a latent feature vector score based on the latent feature similarity score” 
“calculating, using the content database, a blended score for the other multimedia digital asset, wherein the blended score comprises a first product of the latent feature vector score and a latent feature contribution factor, wherein the latent feature contribution factor is computed based on a formula utilizing an amount of user-based information collected from the other multimedia asset to generate a scalar value, and wherein the blended score further comprises a second product of the semantic feature vector score and a scalar value reduced by the latent feature contribution factor and further wherein an increase of the latent feature contribution factor is associated with a decrease in the modified latent feature contribution factor” 
“and causing display, at a device that is remote from the content database, of an interface identifying the other multimedia digital asset”. These limitations could be reasonably and practically performed by the human mind, for instance based on content extracting certain keywords from the content, assigning a score to the extracted words, and blending scores together to identify relevant content. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “calculating” and “generating” in the context of this claim encompasses the user mentally calculating a score for a keyword and generating a mental representation with magnitude, such as “Beach”; 5 stars.
Accordingly, the claim recites an abstract idea.
                


On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The Office Action references paragraph [0016] of Hueter as allegedly disclosing, "wherein generating a semantic feature vector includes one or more of: tokenizing one or more metadata terms, stemming the one or more metadata terms, identifying synonyms for the one or more metadata terms," as recited in previously presented versions of dependent claim 25 and 35. Applicant, respectfully, disagrees. Hueter discloses at paragraph [0016] that "objects can be readily indexed by aesthetic or other categories and so that objects can be readily associated across product categories by aesthetic similarity." Hueter does not generate a semantic feature vector by at least one of tokenizing one or more metadata terms, stemming the one or more metadata terms, or identifying synonyms for the one or more metadata terms, as recited in Applicant's amended claims 21 and 31. Instead, Hueter discusses using aesthetic similarities between products for indexing and categorizing products, wherein the aesthetic similarities appears to be reflected in preferences of different users as opposed to processing terms corresponding to terms associated with a target digital asset. Accordingly, Applicant submits Hueter fails to disclose these elements of Applicant's claims 21 and 31 as Hueter indexes products based on user preferences while Applicant's claims 21 and 31 are directed to creating a target semantic feature vector based on metadata by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms. Applicant, therefore, requests these rejections be withdrawn.”


Examiner replies that Hueter does teach this limitation.  Par. 0024 Hueter discloses objects are movies. Movies are seen as multimedia digital assets. Par. 0060 Hueter discloses the profiling engine creating vectors based upon the attributes of the content. The attribute is seen as the metadata.  The attribute is seen as the term. Par. 0065 Hueter discloses “when a request is made to the recommendation engine for targeted content, the recommendation engine combines the subject and object profiles with the catalog metadata to find the optimal content". Par. 0066 Hueter discloses “every object vector, B, in the category set, requested in the recommendation request”. The object vector is seen as the semantic feature vector. Par. 0064 Hueter discloses the content contains descriptive attributes. Par. 0065 Hueter discloses that the content is objects. The descriptive attributes are seen as metadata describing the contents of an asset.



Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 21 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 21 recites a method, independent claim 31 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 

Yes.       With respect to independent claims, 21 and 31, specifically claim 21 recites "creating, using a content database, a target semantic feature vector for a target multimedia digital asset based on metadata by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms” 
“generating, using the content database, a target latent feature vector for the target multimedia digital asset based on user-based information for the target multimedia digital asset” 
“performing, using the content database, a semantic feature comparison between the target multimedia digital asset and an other multimedia digital asset by comparing the target semantic feature vector for the target multimedia digital asset with an other semantic feature vector, wherein the other semantic feature vector is created at the content database based on metadata that describes the contents of the other multimedia digital asset by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms” 
“calculating, based on the semantic feature comparison using the content database, a semantic feature similarity score”
“generating a semantic feature vector score, using the content database, based on the semantic feature similarity score”
“performing a latent feature comparison, using the content database, between the target multimedia digital asset and the other multimedia digital asset by comparing the target latent feature vector for the target multimedia digital asset with an other latent feature vector, wherein the other latent feature vector is generated based on user-based information for the other multimedia digital asset”
“calculating, based on the latent feature comparison using the content database, a latent feature similarity score” 
“generating, using the content database, a latent feature vector score based on the latent feature similarity score” 
“calculating, using the content database, a blended score for the other multimedia digital asset, wherein the blended score comprises a first product of the latent feature vector score and a latent feature contribution factor, wherein the latent feature contribution factor is computed based on a formula utilizing an amount of user-based information collected from the other multimedia asset to generate a scalar value, and wherein the blended score further comprises a second product of the semantic feature vector score and a scalar value reduced by the latent feature contribution factor and further wherein an increase of the latent feature contribution factor is associated with a decrease in the modified latent feature contribution factor” 
“and causing display, at a device that is remote from the content database, of an interface identifying the other multimedia digital asset”. These limitations could be reasonably and practically performed by the human mind, for instance based on content extracting certain keywords from the content, assigning a score to the extracted words, and blending scores together to identify relevant content. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “calculating” and “generating” in the context of this claim encompasses the user mentally calculating a score for a keyword and generating a mental representation with magnitude, such as “Beach”; 5 stars.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “obtaining information…”, “based on the information and the profile data, altering…” and “providing instructions…”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 21 and 31 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 21 and 31 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 22 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 22 recites a method, independent claim 32 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 22 and 32 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receive a search query that includes one or more terms associated with semantic features of the multimedia digital asset; and determine the target multimedia digital asset based on the one or more terms in response to the search query” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 

 

101 SUMMARY ANALYSIS: 
 
Claims 23 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 23 recites a method, independent claim 33 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 23 and 33 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset is associated with discrete portions or segments within the corresponding multimedia digital asset” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 24 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 24 recites a method, independent claim 34 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 24 and 34 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset includes one or more of: title, creation date, director, producer, writer, production studio, actors, characters, dialog, subject matter, genre, objects, settings, locations, themes, or legal clearance to third party copyrighted material associated with the corresponding multimedia digital asset” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 25 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 25 recites a method, independent claim 35 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 25 and 35 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein generating a semantic feature vector includes one or more of: tokenizing one or more metadata terms, stemming the one or more metadata terms, identifying synonyms for the one or more metadata terms, lower-casing the one or more metadata terms, spell correcting the one or more metadata terms, creating a searchable index of the one or more metadata terms, or creating a searchable inverted index of the one or more metadata terms” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claims 26 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 26 recites a method, independent claim 36 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 26 and 36 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “further comprising receiving input indicating a selection of the target multimedia digital asset, wherein at least said displaying the interface is responsive to the input” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claims 27 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 27 recites a method, independent claim 37 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 27 and 37 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein generating the target latent feature vector for the target multimedia digital asset is further based upon user-based information collected in association with one or more terms included in a search query responsive to which the interface is displayed” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 28 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 28 recites a method, independent claim 38 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 28 and 38 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “calculating the blended score for each particular multimedia digital asset comprises weighing the latent feature comparison when a larger amount of user- based information is available” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 29 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 29 recites a method, independent claim 39 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 29 and 39 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “further comprising receiving a search request for a multimedia digital asset similar to the target multimedia digital asset, the display of the interface responsive to the search request” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 30 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify features associated with content, score that content, update the score of the content and then recommend content to the user.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 30 recites a method, independent claim 40 teaches a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying content by generating a latent value through object comparison and generating a semantic value though object comparison, blend the values together, sort content items based upon the blended values.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 30 and 40 recites the additional elements of a processor, memory, “calculating a blended score” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the target semantic feature vector, other semantic feature vectors, target latent feature vector, and other latent feature vectors are normalized” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




6.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Hueter et al. U.S. Patent Application Publication No. 2009/0248599 (herein as ‘Hueter’) and further in view of LuVoget et al. U.S. Patent Application Publication No. 2013/0290110 (herein as ‘LuVoget’).

	As to claim 21 Hueter teaches a method, comprising: creating, using a content database, a target sematic feature vector for a target multimedia digital asset based on metadata by at least one tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonym of the one or more metadata terms; generating using the content database a target latent feature vector for the target multimedia digital asset based on user- based information for the target multimedia digital asset (Par. 0024 Hueter discloses objects are movies. Movies are seen as multimedia digital assets. Par. 0060 Hueter discloses the profiling engine creating vectors based upon the attributes of the content. The attribute is seen as the metadata.  The attribute is seen as the term. Par. 0065 Hueter discloses “when a request is made to the recommendation engine for targeted content, the recommendation engine combines the subject and object profiles with the catalog metadata to find the optimal content". Par. 0066 Hueter discloses “every object vector, B, in the category set, requested in the recommendation request”. The object vector is seen as the semantic feature vector. Par. 0064 Hueter discloses the content contains descriptive attributes. Par. 0065 Hueter discloses that the content is objects. The descriptive attributes are seen as metadata describing the contents of an asset);
performing using the content database a semantic feature comparison between the target multimedia digital asset and an other multimedia digital asset by comparing the target semantic feature vector for the target multimedia digital asset with an other semantic feature vector, wherein the other semantic feature vector is created at the content database based on metadata that describes the contents of the other multimedia digital asset by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms, calculating, based on the semantic feature comparison using the content database, a semantic feature similarity score (Par. 0060 Hueter discloses the profiling engine creating vectors based upon the attributes of the content. The attribute is seen as the metadata.  The attribute is seen as the term. Par. 0124 Hueter discloses “object vector is matched to all of the object vectors and the highest matching object vectors are returned in rank order up to the number requested by the application. Fig. 19”. Par. 0064 Hueter discloses the content contains descriptive attributes. Par. 0065 Hueter discloses that the content is objects);
generating a semantic feature vector score using the content database based on the semantic feature similarity score (Par. 0113 LuVogt discloses generating a content item vector in response to an association with the health category vector);
performing a latent feature comparison between the target multimedia digital asset and the other multimedia digital asset by comparing the target latent feature vector for the target multimedia digital asset with an other latent feature vector, wherein the other latent feature vector is generated based on user-based information for the other multimedia digital asset, calculating, based on the latent feature comparison, a latent feature similarity score (Par. 0123 Hueter discloses “subject vector is matched to all of the other subject vectors and the highest matching subject vectors are returned in rank order up to the number requested by the application”);  
generating using the content database a latent feature vector score based on the latent feature similarity score (Par. 0087 LuVogt discloses generating a user vector is based upon category vectors that are based upon categories that are relevant to the user);
calculating using the content database a blended score for the other multimedia digital asset wherein the blended score comprises a first product of the latent feature vector score and a latent feature contribution factor (Par. 0125 LuVogt discloses updating the user vector.  The updated user vector is the blended score.  The updated score is the item vector added or subtracted from the user vector multiplied some weight. The latent feature contribution factor is seen as the weight);
wherein the latent feature contribution factor  and wherein the blended score further comprises a second product of the semantic feature vector score and a scalar value reduced by the  latent feature contribution factor   (Par. 0125 LuVogt discloses updating the user vector.  The updated user vector is the blended score.  The updated score is the item vector added or subtracted from the user vector multiplied some weight. Par. 101 LuVogt discloses the different weights assigned to the user vector. The different weights are seen as the scale value.  The item vector is seen as the semantic feature vector);
Hueter and LuVogt are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the object recommendation of Hueter to include the item vector recommendation of LuVogt, to allow transaction fragments to be stored in reverse chronological order. The suggestion/motivation to combine is that it would be obvious to try in order to present relevant results that will return a user’s interest (Par. 0002 LuVogt).
Hueter teaches and further wherein an increase of the latent feature contribution factor is associated with a decrease in the modified latent feature contribution factor (Par. 0076 Hueter discloses the values/parameters associated with the subject vector increases as the error values associated with the subject vector decreases.  The subject vector is seen as the latent feature);
and causing display using the content database of an interface identifying the other multimedia digital asset (Par. 0157 Hueter discloses highest matching object/song is displayed as the archetypes for the cluster and presented to the user).

As to claim 22 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
	In addition Hueter does not teach but Flank teaches further comprising: receiving a search query that includes one or more terms associated with semantic features of the multimedia digital asset (Par. 0124 Hueter discloses using search terms to locate content); 
and determining the target multimedia digital asset based on the one or more terms in response to the search query (Par. 0060 Hueter discloses identifying search recommendations based upon the requested criteria of the application client).

As to claim 23 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset is associated with discrete portions or segments within the corresponding multimedia digital asset (Par. 0064 Hueter discloses the metadata is associated with the content attributes).

As to claim 24 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset includes one or more of: title, creation date, director, producer, writer, production studio, actors, characters, dialog, subject matter, genre, objects, settings, locations, themes, or legal clearance to third party copyrighted material associated with the corresponding multimedia digital asset (Par. 0074 Hueter discloses attributes are associated with the objects. The metadata is seen as the objects).

As to claim 25 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein generating a semantic feature vector includes one or more of: tokenizing one or more metadata terms, stemming the one or more metadata terms, identifying synonyms for the one or more metadata terms, lower-casing the one or more metadata terms, spell correcting the one or more metadata terms, creating a searchable index of the one or more metadata terms, or creating a searchable inverted index of the one or more metadata terms (Par. 0016 Hueter discloses the objects are indexed by categories. The categories are seen as attributes).

As to claim 26 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches further comprising receiving input indicating a selection of the target multimedia digital asset, wherein at least said displaying the interface is responsive to the input (Par. 0065 Hueter discloses the input is displayed).

As to claim 27 Hueter in combination with LuVogt teaches each and every limitation of claim 1.
In addition Hueter teaches wherein generating the target latent feature vector for the target multimedia digital asset is further based upon user-based information collected in association with one or more terms included in a search query responsive to which the interface is displayed (Par. 0062 Hueter discloses the user profile information is used to provide a user/subject lookup).

As to claim 28 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein calculating the blended score for each particular multimedia digital asset comprises weighing the latent feature comparison when a larger amount of user-based information is available (Par. 0071 Hueter discloses affinity weight associated with subject and object profiles).

As to claim 29 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches further comprising receiving a search request for a multimedia digital asset similar to the target multimedia digital asset, the display of the interface responsive to the search request (Par. 0064 Hueter discloses recommendations are displayed. Par. 0065 Hueter discloses the input is displayed).

As to claim 30 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein the target semantic feature vector, other semantic feature vectors, target latent feature vector, and other latent feature vectors are normalized (Par. 0125 Hueter discloses objects and subjects are normalized vectors).

As to claim 31 Hueter teaches a system, comprising: control circuitry configured to: create, using a content database, a target semantic feature vector for a target multimedia digital asset based on metadata by at least one of tokenizing one or more terms of the metadata, stemming the one or more terms of the metadata, or identifying synonyms of the one or more metadata terms; generate using the content database, a target latent feature vector for the target multimedia digital asset based on user- based information for the target multimedia digital asset (Par. 0024 Hueter discloses objects are movies. Movies are seen as multimedia digital assets. Par. 0065 Hueter discloses “when a request is made to the recommendation engine for targeted content, the recommendation engine combines the subject and object profiles with the catalog metadata to find the optimal content". Par. 0066 Hueter discloses “every object vector, B, in the category set, requested in the recommendation request”. The object vector is seen as the semantic feature vector. Par. 0064 Hueter discloses the content contains descriptive attributes. Par. 0065 Hueter discloses that the content is objects. The descriptive attributes are seen as metadata describing the contents of an asset); 
perform using the content database, a semantic feature comparison between the target multimedia digital asset and an other multimedia digital asset by comparing the target semantic feature vector for the target multimedia digital asset with an other semantic feature vector, wherein the other semantic feature vector comprises metadata that describes the contents of the other multimedia digital asset, calculate, based on the semantic feature comparison, a semantic feature similarity score (Par. 0124 Hueter discloses “object vector is matched to all of the object vectors and the highest matching object vectors are returned in rank order up to the number requested by the application. Fig. 19”. Par. 0064 Hueter discloses the content contains descriptive attributes. Par. 0065 Hueter discloses that the content is objects);
generate a semantic feature vector score using the content database based on the semantic feature similarity score (Par. 0113 LuVogt discloses generating a content item vector in response to an association with the health category vector);
perform a latent feature comparison using the content database between the target multimedia digital asset and the other multimedia digital asset by comparing the target latent feature vector for the target multimedia digital asset with an other latent feature vector, wherein the other latent feature vector is generated based on user-based information for the other multimedia digital asset calculate, based on the latent feature comparison, a latent feature similarity score; (Par. 0123 Hueter discloses “subject vector is matched to all of the other subject vectors and the highest matching subject vectors are returned in rank order up to the number requested by the application”);   
generate using the content database a latent feature vector score based on the latent feature similarity score (Par. 0087 LuVogt discloses generating a user vector is based upon category vectors that are based upon categories that are relevant to the user);
calculate using the content database a blended score for the other multimedia digital asset wherein the blended score comprises a first product of the latent feature vector score and  latent feature contribution factor (Par. 0125 LuVogt discloses updating the user vector.  The updated user vector is the blended score.  The updated score is the item vector added or subtracted from the user vector multiplied some weight. The latent feature contribution factor is seen as the weight);
wherein the latent feature contribution factor is  a scalar value based on an amount of user-based information collected from the other multimedia asset  and  wherein the blended score further comprises a second product of the semantic feature vector score and a scalar value reduced by the latent feature contribution factor  (Par. 0125 LuVogt discloses updating the user vector.  The updated user vector is the blended score.  The updated score is the item vector added or subtracted from the user vector multiplied some weight. Par. 101 LuVogt discloses the different weights assigned to the user vector. The different weights are seen as the scale value.  The item vector is seen as the semantic feature vector);
Hueter and LuVogt are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the object recommendation of Hueter to include the item vector recommendation of LuVogt, to allow transaction fragments to be stored in reverse chronological order. The suggestion/motivation to combine is that it would be obvious to try in order to present relevant results that will return a user’s interest (Par. 0002 LuVogt).
Hueter teaches and further wherein an increase of the latent feature contribution factor is associated with a decrease in the modified latent feature contribution factor (Par. 0076 Hueter discloses the values/parameters associated with the subject vector increases as the error values associated with the subject vector decreases.  The subject vector is seen as the latent feature); 
and cause display using the content database of an interface identifying the other multimedia digital asset (Par. 0157 Hueter discloses highest matching object/song is displayed as the archetypes for the cluster and presented to the user).

As to claim 32 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter does not teach but Flank teaches wherein the control circuitry is further configured to: receive a search query that includes one or more terms associated with semantic features of the multimedia digital asset (Par. 0124 Hueter discloses using search terms to locate content);
and determine the target multimedia digital asset based on the one or more terms in response to the search query (Par. 0060 Hueter discloses identifying search recommendations based upon the requested criteria of the application client).

As to claim 33 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset is associated with discrete portions or segments within the corresponding multimedia digital asset (Par. 0064 Hueter discloses the metadata is associated with the content attributes).

As to claim 34 Hueter in combination with LuVogt teaches each and every limitation of claim 21.
In addition Hueter teaches wherein the metadata for at least some of the target multimedia digital asset and the other multimedia digital asset includes one or more of: title, creation date, director, producer, writer, production studio, actors, characters, dialog, subject matter, genre, objects, settings, locations, themes, or legal clearance to third party copyrighted material associated with the corresponding multimedia digital asset (Par. 0074 Hueter discloses attributes are associated with the objects. The metadata is seen as the objects).

As to claim 35 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein generating a semantic feature vector includes one or more of: spell correcting the one or more metadata terms, creating a searchable index of the one or more metadata terms, or creating a searchable inverted index of the one or more metadata terms (Par. 0016 Hueter discloses the objects are indexed by categories. The categories are seen as attributes).

As to claim 36 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein the control circuitry is further configured to receive input indicating a selection of the target multimedia digital asset, wherein at least said displaying the interface is responsive to the input (Par. 0065 Hueter discloses the input is displayed).

As to claim 37 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein generating the target latent feature vector for the target multimedia digital asset is further based upon user-based information collected in association with one or more terms included in a search query responsive to which the interface is displayed (Par. 0062 Hueter discloses the user profile information is used to provide a user/subject lookup).

As to claim 38 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein control circuitry is configured, when calculating the blended score for each particular multimedia digital asset, to weigh the latent feature comparison when a larger amount of user-based information is available (Par. 0071 Hueter discloses affinity weight associated with subject and object profiles).

As to claim 39 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein the control circuitry is further configured to receive a search request for a multimedia digital asset similar to the target multimedia digital asset, the display of the interface responsive to the search request (Par. 0064 Hueter discloses recommendations are displayed. Par. 0065 Hueter discloses the input is displayed).

As to claim 40 Hueter in combination with LuVogt teaches each and every limitation of claim 31.
In addition Hueter teaches wherein the target semantic feature vector, other semantic feature vectors, target latent feature vector, and other latent feature vectors are normalized (Par. 0125 Hueter discloses objects and subjects are normalized vectors).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donneau-Golencer et al. U.S. Patent No. 9,195,640 (herein as ‘Donneau-Golencer’). Donneau-Golencer discloses a method and system for finding content having a desired similarity to an input or source content includes using a similarity model including information and associations derived from content processed by one or more content analyzers to find and/or arrange content having a desired type and/or degree of similarity to the input or source content.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 14, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159